Case 1:20-mj-00180-GPG Document 18 Filed 01/25/21 USDC Colorado Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Criminal Case No. 20-mj-00180-GPG

UNITED STATES OF AMERICA,

       Plaintiff,

v.

1. LOGAN SCOTT DEBYLE,

       Defendant.


            UNOPPOSED MOTION TO CONTINUE STATUS CONFERENCE


       The United States of America, through undersigned counsel, respectfully moves the

Court to continue the status conference set in this case on January 26, 2021 at 2:00 to February 5,

2021 at either 11:00 or 3:00, if available for the Court. In support of this motion, the government

states as follows:

       Certificate of Conferral: Undersigned counsel conferred with counsel for the defendant,

and this motion is unopposed.

       1.      The defendant was charged by Complaint on November 6, 2020 with one count of

aiming a laser pointer at an aircraft, in violation of 18 U.S.C. § 39A. He was arrested, appeared,

and released on bond on November 12, 2020. On November 30, 2020, he waived a preliminary

hearing and a status conference was set on January 26, 2021 at 2:00 PM before Judge Varholak.

       2       Due to the Covid-19 pandemic and by the Court’s General Order, the Grand Jury

has not met after the defendant was charged. Therefore, there is no change in status to provide
Case 1:20-mj-00180-GPG Document 18 Filed 01/25/21 USDC Colorado Page 2 of 3




the Court on January 26, 2021, except that discovery has been provided by the government.

       3.      The government asks to continue this status conference until February 5, 2021.

At that time, there may be a change in status that warrants a conference. The defendant does not

object but asks that the conference be set at either 11:00 or 3:00 due to other court commitments.

       4.      The Speedy Trial Act is not implicated by this request. The government asks the

Court to grant this motion in the interest of judicial economy.

       For the foregoing reasons, the Court should vacate the status conference set on January

26, 2021 and reset a status conference on February 5, 2021 at either 11:00 AM or 3:00 PM.

                                                     Respectfully submitted,

                                                     JASON R. DUNN
                                                     United States Attorney

                                                     By: s/David A. Tonini
                                                     DAVID A. TONINI
                                                     Assistant United States Attorney
                                                     United States Attorney’s Office
                                                     1801 California Street, Suite 1600
                                                     Denver, Colorado 80202
                                                     Telephone: (303) 454-0100
                                                     Fax: (303) 454-0403
                                                     E-mail: David.Tonini@usdoj.gov
                                                     Attorney for the Government




                                                 2
Case 1:20-mj-00180-GPG Document 18 Filed 01/25/21 USDC Colorado Page 3 of 3




                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 25th day of January, 2021, I electronically filed the foregoing
UNOPPOSED MOTION TO CONTINUE STATUS CONFERENCE with the Clerk of
Court using the CM/ECF system which will send notification of such filing to the following e-
mail addresses:

       Kate Stimson
       stimson@sslhlaw.com
       Attorney for the Defendant




                                              By: s/David A. Tonini
                                              DAVID A. TONINI




                                                 3
